This appeal was taken by Mrs. Imogene Wilson Rose, who was a guest in the McGehee automobile, from the judgment of the trial court rejecting her demands for damages resulting from personal injuries.
The matter was consolidated for trial with the case of Mr. and Mrs. Sam H. McGehee against these same defendants, in which case an opinion and decree was handed down by us this day affirming the judgment dismissing the McGehee suit.37 So.2d 860.
For the reasons therein stated, the judgment appealed from by Mrs. Rose will likewise be affirmed.
Affirmed. *Page 863